                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS


 RASHAD K. RICHMOND,                             )
                                                 )
                Plaintiff,                       )
                                                 )
 vs.                                             )          Case No. 19-cv-1096-NJR
                                                 )
                                                 )
 C/O KESSLER, C/O CRAWFORD, C/O                  )
 HINTERSCHER, LIEUTENANT                         )
 DELLINGER, DR. PITTMAN,                         )
 ZOLLARS, C/O STANLEY, C/O DASH,                 )
 and LIEUTENANT LIVINGTON,                       )
                                                 )
               Defendants.                       )

                             MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       Plaintiff Rashad K. Richmond, who at the time he filed his Complaint was an inmate of the

Illinois Department of Corrections (“IDOC”) incarcerated at Hill Correctional Center, brings this

action pursuant to 42 U.S.C. § 1983 for deprivations of his constitutional rights while he was

incarcerated at Lawrence Correctional Center. In the Complaint, Plaintiff alleges Hinterscher

sexually abused him and excessive force was used against him. He asserts claims against the

defendants under the Eighth Amendment. Plaintiff seeks monetary damages.

       This case is now before the Court for preliminary review of the Complaint pursuant to

28 U.S.C. § 1915A. Under Section 1915A, the Court is required to screen prisoner complaints to

filter out non-meritorious claims. See 28 U.S.C. § 1915A(a). Any portion of a complaint that is

legally frivolous, malicious, fails to state a claim upon which relief may be granted, or asks for

money damages from a defendant who by law is immune from such relief must be dismissed.

28 U.S.C. § 1915A(b).

                                                1
                                            The Complaint

        In his Complaint, Plaintiff makes the following allegations: On July 11, 2019, Officer

Hinterscher escorted Plaintiff from his cell to his daily mental health group (Doc. 1, p. 9).

Hinterscher stopped Plaintiff and reached for his groin. Plaintiff alleges that this amounted to

sexual abuse and asked Hinterscher what he was doing. Hinterscher informed him that he was

performing a search procedure and then grabbed Plaintiff’s penis again, after Plaintiff told him he

was not conducting the search the right way and was touching his penis (Id.). Plaintiff requested

to be placed in the shower and make a Prison Rape Elimination Act (“PREA”) call.

        C/O Crawford, C/O Kessler, and Lt. Dellinger approached, and Plaintiff informed them

that he was just sexually abused and he wanted to make a PREA call. Dellinger refused and told

Plaintiff he was going back to his cell (Id. at p. 9). All four officers used excessive force on Plaintiff

by bending his arms, twisting his wrists, and pulling on his arms and fingers when Plaintiff grabbed

ahold of the railing to prevent the officers from taking him to his cell. In his cell, they continued

to use excessive force. C/O Kessler shoved Plaintiff by the back of the neck, C/O Crawford

grabbed Plaintiff by the hair and put him in a chokehold, and Hinterscher wrapped chains around

his neck preventing him from breathing (Id. at p. 10). After Plaintiff was knocked to the floor, they

then hit him in the head and back numerous times. Plaintiff passed out from an anxiety attack and

he was taken to the healthcare unit. He was released by Dr. Pittman after Pittman deemed his vitals

were stable, but Pittman did not check Plaintiff for injuries. He was placed on crisis watch by

mental health professional Zollar after she was informed by the correctional officers that Plaintiff

said he was going to kill himself (Id. at p. 11). Zollar did not see Plaintiff during the altercation.

        Plaintiff spent two weeks on crisis watch and could not eat because his tonsils were sore

from being chocked by the officers. He asked C/O Stanley, C/O Dash, and Lt. Livingston for



                                                    2
medical care on a number of occasions while on crisis watch but they refused (Id. at p. 11). Plaintiff

missed 21 meals because he could not eat.

                                                   Discussion

        Based on the allegations in the Complaint, the Court finds it convenient to divide the pro

se action into the following three counts:

        Count 1:          Hinterscher sexually abused Plaintiff in violation of the Eighth
                          Amendment.

        Count 2:          Hinterscher, Crawford, Kessler, and Lt. Dellinger used
                          excessive force on Plaintiff in violation of the Eighth
                          Amendment.

        Count 3:          Stanley, Dash, and Lt Livington were deliberately indifferent to
                          Plaintiff’s injuries and his inability to eat in violation of the
                          Eighth Amendment.

The parties and the Court will use these designations in all future pleadings and orders, unless

otherwise directed by a judicial officer of this Court. Any other claim that is mentioned in the

Complaint but not addressed in this Order should be considered dismissed without prejudice

as inadequately pled under the Twombly pleading standard. 1

                                           Preliminary Dismissals

        Plaintiff identifies Dr. Pittman and Mrs. Zollars as defendants, but he fails to allege that

they violated his constitutional rights. He alleges that Dr. Pittman did not check his injuries, but

he does allege Dr. Pittman found his vitals to be clear enough to be released to crisis watch. There

are no allegations to suggest that Dr. Pittman was deliberately indifferent in treating Plaintiff.

        As to Mrs. Zollars, he only alleges that she placed him on crisis watch after the officers

told her that Plaintiff said he was going to kill himself. He further alleges that she did not see or



1
 See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an action fails to state a claim upon which
relief can be granted if it does not plead “enough facts to state a claim to relief that is plausible on its face”).
                                                         3
talk to him after the altercation. The allegations do not suggest that Zollars acted with deliberate

indifferent in placing Plaintiff on crisis watch.

                                               Count 1

       Plaintiff states a claim against Hinterscher for cruel and unusual punishment. Washington

v. Hively, 695 F.3d 641, 643 (7th Cir. 2012) (citations omitted); Beal v. Foster, 803 F.3d 356, 358

(7th Cir. 2015) (verbal harassment, coupled with other instances of sexual harassment stated an

Eighth Amendment claim); Schwenk v. Hartford, 204 F.3d 1187, 1197 (9th Cir. 2000) (“A sexual

assault on an inmate by a guard ... is deeply offensive to human dignity”).

                                               Count 2

       Plaintiff also states a claim against Hinterscher, Kessler, Crawford, and Dellinger for

excessive force. DeWalt v. Carter, 224 F.3d 607, 619 (7th Cir. 2000).

                                               Count 3

       Plaintiff also states a viable claim for deliberate indifference against Stanley, Dash, and

Livington. Estelle v. Gamble, 429 U.S. 97, 104 (1976); Chatham v. Davis, 839 F.3d 679, 684 (7th

Cir. 2016); Gomez v. Randle, 680 F.3d 859, 865 (7th Cir. 2012) (delay in treatment).

                                             Disposition

       For the reasons stated above, Count 1 shall proceed against Hinterscher. Count 2 shall

proceed against Hinterscher, Crawford, Kessler, and Dellinger. Count 3 shall proceed against

Stanley, Dash, and Livington. Dr. Pittman and Mrs. Zollars are DISMISSED without prejudice

for failure to state a claim and the Clerk is DIRECTED to TERMINATE them from the docket.

       The Clerk of Court shall prepare for Defendants C/O              Hinterscher, C/O Kessler,

C/O Crawford, Lieutenant Dellinger, C/O Stanley, C/O Dash, and Lieutenant Livington: (1) Form

5 (Notice of a Lawsuit and Request to Waive Service of a Summons), and (2) Form 6 (Waiver of



                                                    4
Service of Summons). The Clerk is DIRECTED to mail these forms, a copy of the Complaint,

and this Memorandum and Order to the defendants’ place of employment as identified by Plaintiff.

If a defendant fails to sign and return the Waiver of Service of Summons (Form 6) to the Clerk

within 30 days from the date the forms were sent, the Clerk shall take appropriate steps to effect

formal service on that defendant, and the Court will require that defendant to pay the full costs of

formal service, to the extent authorized by the Federal Rules of Civil Procedure.

       If a defendant can no longer be found at the work address provided by Plaintiff, the

employer shall furnish the Clerk with the defendant’s current work address, or, if not known,

defendant’s last-known address. This information shall be used only for sending the forms as

directed above or for formally effecting service. Any documentation of the address shall be

retained only by the Clerk. Address information shall not be maintained in the court file or

disclosed by the Clerk.

       Defendants are ORDERED to timely file an appropriate responsive pleading to the

Complaint and shall not waive filing a reply pursuant to 42 U.S.C. Section 1997e(g). Pursuant to

Administrative Order No. 244, Defendants need only respond to the issues stated in this

Merit Review Order.

       If judgment is rendered against Plaintiff, and the judgment includes the payment of costs

under Section 1915, Plaintiff will be required to pay the full amount of the costs, regardless of

whether his application to proceed in forma pauperis is granted. See 28 U.S.C. § 1915(f)(2)(A).

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk

of Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this order will cause a



                                                 5
delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See Fed. R. Civ. P. 41(b).


       IT IS SO ORDERED.

       DATED: 12/11/2019

                                                       _____________________________
                                                       NANCY J. ROSENSTENGEL
                                                       Chief U.S. District Judge


                                          Notice to Plaintiff

       The Court will take the necessary steps to notify the appropriate defendants of your lawsuit

and serve them with a copy of your complaint. After service has been achieved, the defendants

will enter their appearance and file an Answer to your Complaint. It will likely take at least 60

days from the date of this Order to receive the defendants’ Answer, but it is entirely possible that

it will take 90 days or more. When all the defendants have filed Answers, the Court will enter a

Scheduling Order containing important information on deadlines, discovery, and procedures.

Plaintiff is advised to wait until counsel has appeared for the defendants before filing any motions,

to give the defendants notice and an opportunity to respond to those motions. Motions filed before

defendants’ counsel has filed an appearance will generally be denied as premature. Plaintiff need

not submit any evidence to the Court at this time, unless specifically directed to do so.




                                                  6
